Citation Nr: 0620575	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for emergency room treatment at Massena Memorial Hospital 
received on the afternoon of January 3, 2003.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1965 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the veteran was not entitled to payment or reimbursement for 
the cost of private medical expenses incurred on January 3, 
2003.  The veteran has appealed this decision.

The case was remanded by the Board to the VAMC in April 2005 
for additional development of the record.  


FINDINGS OF FACT

1.  The veteran received emergency room treatment from 
Messena Memorial Hospital during both the morning and the 
afternoon of January 3, 2003, for the treatment of acute 
migraine headache.  

2.  The private medical treatment generated two separate 
bills of unauthorized medical expenses in the amount of 
$838.37 and the other in the amount of $3776.26; and prior to 
March 31, 2003 (within 90 days of treatment), the veteran 
submitted both bills for reimbursement by VA.

3.  On March 25, 2003, VAMC NAO informed the veteran to 
request payment under the authority of the Millennium Bill, 
which was done on March 31, 2003.

4.  The VAMC paid the bill of $3776.26 based on findings that 
the veteran's acute migraine headache on January 3, 2003 was 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking medical attention 
would have been hazardous to life or health and a VA or other 
federal facility was not feasibly available to provide the 
treatment; that the veteran is financially liable to Messena 
Memorial Hospital for the emergency room treatment on January 
3, 2003 and; the veteran was enrolled in the VA health care 
system, had received VA medical services within the prior 24 
months, and had no coverage under a health plan contract for 
payment or reimbursement of charges incurred.

5.  The condition for which the veteran was treated, acute 
migraine, was not caused by an accident or work related 
injury and is not service connected. 

6.  The veteran was not eligible for reimbursement under 38 
U.S.C.A. § 1728 (West 2002). 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses in the amount of $838.37, incurred as a 
result of the private treatment provided by Messena Memorial 
Hospital on January 3, 2003 are met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000-
17.1002, 17.1004 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that payment of unauthorized medical 
expenses in the amount of $838.37 is warranted.  

At the outset, the Board has considered the veteran's claim 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome as noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
in 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability permanent in nature resulting from a 
service connected disability and the private medical 
treatment in question was not for a service-connected 
disability, a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, or for the purpose of ensuring entrance or 
continued participation in a rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 (West 2002); C.F.R. 
§  17.120 (2005).  It is not argued otherwise.

If a veteran does not meet the criteria of 38 U.S.C.A. § 1728 
because the private treatment was not related to a service-
connected disability, consideration of the claim is still 
possible under the Veterans Millennium Health Care Benefit 
Act (Millennium Bill Act), which became effective in May 2000 
and is codified at 38 U.S.C.A. § 1725 (West 2002) and 
38 C.F.R. § § 17.1000-17.1008 (2005).  To be eligible for 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities under 38 
U.S.C.A. § 1725 and the accompanying regulations (38 C.F.R. 
§§ 17.1000-1008), the veteran must satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);(c) A VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; 

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002 (2005).

To obtain payment or reimbursement for emergency treatment 
under 38 U.S.C. 1725, a claimant must submit to the VA 
medical facility of jurisdiction a completed standard billing 
form (such as a UB92 or a HCFA 1500).  Where the form used 
does not contain a false claims notice, the completed form 
must also be accompanied by a signed, written statement 
declaring that "I hereby certify that this claim meets all of 
the conditions for payment by VA for emergency medical 
services under 38 CFR 17.1002 (except for paragraph (e)) and 
17.1003.  I am aware that 38 U.S.C. 6102(b) provides that one 
who obtains payment without being entitled to it and with 
intent to defraud the United States shall be fined in 
accordance with title 18, United States Code, or imprisoned 
not more than one year, or both."  38 C.F.R. § 17.1004(b) 
(2005).

The claimant must submit the claim within 90 days after the 
latest of the following: (1) July 19, 2001. (2) The date that 
the veteran was discharged from the facility that furnished 
the emergency treatment; (3) The date of death, but only if 
the death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) The date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004(d) 
(2005).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record reflects that the veteran sought private treatment 
for acute migraine headache at the Messena Memorial Hospital 
on January 3, 2003.  According to the veteran, he was treated 
twice on that day for the same condition, once in the early 
morning and once around 1:00 pm in the afternoon.  The 
veteran asserts that two bills were sent to NAO Canandaigua 
VAMC on March 19, 2003, for service provided on January 3, 
2003 by Messena Memorial Hospital, one in the amount of 
$3776.26 and one in the amount of $838.37.  

The veteran further asserts that NAO denied payment on March 
25, 2003, and indicated that a request should be made for 
payment under the Millennium Bill.  Correspondence in the 
claims file reflects that payment under the Millennium Bill 
was thereafter requested on March 31, 2003.  

The veteran asserts that NAO made payment to Massena Memorial 
Hospital in the amount of $3776.26; however payment for the 
second bill, in the amount of $838.37 was not made.  
According to the veteran, he was notified on July 7, 2003 
that the bill in the amount of $838.37 had not been paid.  As 
such, the veteran re-submitted the bill for payment.  
Thereafter, the NAO denied payment of the $838.37 on the 
basis that the claim for reimbursement was not filed within 
90 days of the date of treatment.  The veteran has repeatedly 
explained that the original claim was filed on March 19, 
2003, well within 90 days of the date of the January 3, 2003 
treatment.  

As noted in the April 2005 Board remand, the denial of 
reimbursement of medical expenses incurred on January 3, 2003 
was based on two reasons; first that VA facilities were 
feasibly available to provide the care and second, that the 
90 day time limit for filing a claim for consideration under 
the Millennium Bill regulation had passed.  Nevertheless, the 
VAMC neither addressed the veteran's contentions regarding 
the timing of the filing, as noted hereinabove, nor did they 
explain why VA treatment was not feasible with regard to the 
bill of $3776.26, but was feasible for the bill of $838.37 
despite treatment on the same day for the same acute migraine 
symptoms.  Thus, it remained unclear as to why the first bill 
was paid under the Millennium Bill, but the second bill 
remained unpaid.  

On remand, the VAMC was specifically instructed to obtain 
copies of all original bills, including the paid bill of 
$3776.26 as well as the unpaid bill for $838.37.  The VAMC 
was also specifically instructed to issue a supplemental 
statement of the case (SSOC) which contained the correct law 
and regulations pertaining to this appeal; that of the 
Millennium Bill under 38 U.S.C.A. § 1725 (West 2002); and 
38 C.F.R. § 17.1002-17.1008.  The VAMC did not comply with 
these specific instructions in the remand and did not 
specifically address the veteran's contentions as noted 
hereinabove.  Nevertheless, the Board finds credible the 
veteran's chronological account of the events surrounding the 
filing and re-filing of the claim for reimbursement of 
unauthorized medical expenses; and thus, the Board accepts as 
true the veteran's assertions regarding the timing of the 
original filing of his claim for reimbursement of two 
separate bills in the amounts of $3776.26 and $838.37.  In 
support of the veteran's assertions, the veteran's 
representative submitted July 2005 correspondence which 
points out that letters dated March 25, 2003 and March 31, 
2003 both refer to the veteran's claims for reimbursement for 
services rendered on January 3, 2003, thus proving that 
claims for reimbursement for unauthorized medical expenses 
incurred on January 3, 2003 were filed within 90 days from 
the date of treatment, as required under 38 U.S.C.A. § 1725.  

Furthermore, the March 2003 letters also serve to support the 
veteran's assertions that the bill in the claims file with 
the date stamp of June 2003 reflects the date that the second 
bill of $838.37 was re-submitted for reimbursement after the 
veteran was notified of the denial of his claim.  

Finally, the VAMC has never addressed the veteran's assertion 
that the bill of $838.37 should be paid in light of the basis 
on which the $3776.26 bill was paid under the Millennium 
Bill.  Because the Board finds that the evidence reflects 
that timely submission of the claim for reimbursement of the 
$838.37 bill was likely, as explained hereinabove, the Board 
now finds no reason to disallow reimbursement for the $838.37 
bill given that the $3776.26 was paid under the Millennium 
Bill.  In other words, the VAMC has not provided any basis 
for the determination that a VA facility was deemed to be 
feasibly available when the veteran received treatment at 
1:00 pm on January 3, 2003, but not earlier that day.

As the $3776.26 bill for private emergency room treatment on 
January 3, 3003 was paid by the VAMC under the Millennium 
Bill, and the veteran was treated on the same day for the 
same disability, incurring additional costs of $838.37, the 
Board finds that the criteria are met for reimbursement of 
the $838.37.  Specifically, the Board finds, by virtue of the 
$3776.37 payment under 38 U.S.C.A. § 1725, that the veteran 
received emergency services on January 3, 2003, which were 
provided in a hospital emergency department; the claim for 
payment or reimbursement for the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); the claim for payment 
or reimbursement for any medical care beyond the initial 
emergency evaluation and treatment was for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); the time the emergency 
treatment was furnished, the veteran was enrolled in the VA 
health care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment; the 
veteran is financially liable to the provider of emergency 
treatment for that treatment; the veteran has no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); the condition for 
which the emergency treatment was furnished was not caused by 
an accident or work-related injury; and finally, the veteran 
is not eligible for reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided.  38 C.F.R. § 17.1002 
(2005).  

Thus, in sum, the veteran was not provided with the proper 
law governing his appeal, and his assertions regarding the 
timing of his claim were not addressed by the VAMC even 
though he provided written correspondence dated within 90 
days of the date of treatment regarding the claim in 
question.  Additionally, the provisions of 38 C.F.R. § 
17.1002(e)-(i), as noted hereinabove, do not prevent the 
veteran from receiving payment/reimbursement of $838.37 of 
unauthorized medical expenses under 38 U.S.C.A. § 1725, given 
VAMC reimbursement of $3776.26 for unauthorized medical 
expenses incurred on the same day for the same acute migraine 
headache.  

After a review of the evidence of record, the Board finds the 
veteran's assertions credible, and thus resolves all doubt in 
his favor.  The criteria for the reimbursement of $838.37 for 
unauthorized medical expenses incurred at a private emergency 
room on January 3, 2003 are met.  


ORDER

Entitlement to payment or reimbursement of the cost of 
emergency medical services received from Messena Memorial 
Hospital in the amount of $838.37 incurred on January 3, 2003 
is granted.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


